Case 18-13218 Doc 31 Filed 01/28/19 Entered 01/28/19 12:52:20 Main Document Page 1 of 7



                            UNITED STATES BANKRUPTCY COURT

                              EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                :      CASE NO. 18-13218
                                                         :
   BRIAN JOSEPH DOMINGUE                                 :      SECTION “B”
                                                         :
          DEBTOR                                         :      CHAPTER 7


               EX PARTE APPLICATION TO EMPLOY REAL ESTATE BROKER

          NOW INTO COURT, through undersigned counsel, comes Barbara Rivera-Fulton,

   trustee of the captioned estate (“Applicant” or “Trustee”), who respectfully represents:

          1.      The Debtor filed a voluntary petition for relief under Chapter 7 of the Bankruptcy

   Code on December 4, 2018.

          2.      Applicant is the duly appointed trustee of the bankruptcy estate of the above-

   named Debtor and is now acting as such trustee.

          3.      Property of the estate currently includes immovable property described as 173

   Pebble Beach Drive, Slidell, Louisiana 70458 (“Property”).

          4.      The Trustee has decided to liquidate the Property, and it has become necessary to

   employ a real estate broker so that the estate can receive fair market value for the Property.

          5.      The Trustee has solicited the assistance of Kenneth Rayer of Real Estate Resource

   Group, LLC (“RERG”) a qualified and licensed real estate brokerage firm in the State of

   Louisiana, which has agreed to represent the estate as its real estate broker in connection with the

   sale of the Property. RERG has inspected the Property, and is familiar with the area and can

   properly advise the Trustee in connection with the proposed sale of the Property.




   3321956-1
Case 18-13218 Doc 31 Filed 01/28/19 Entered 01/28/19 12:52:20 Main Document Page 2 of 7



          6.      RERG has agreed to advertise the Property, to represent the estate as seller in

   connection with the sale of the Property to interested parties, and to advise the Trustee with

   respect to obtaining the highest and best offer available in the present market for the Property.

          7.      Based on the foregoing, the Trustee desires to employ RERG to sell the Property

   on the basis that RERG will market the Property for a six (6) month time period and receive a

   commission of four percent (4%).

          8.      The proposed Listing Agreement and related documents for Property at a

   purchase price of $259,000 is attached hereto as Exhibit “A.”

          9.      The Trustee believes that the employment of RERG upon the foregoing terms is

   fair, reasonable and in the best interest of the estate and, therefore, the employment of RERG on

   said terms should be approved.

          10.      RERG has been advised of and has agreed to accept employment subject to the

   provisions of 11 U.S.C. §328(a) and understands that, notwithstanding the approval of its

   employment upon the terms set forth herein, the court may allow compensation different from

   the compensation provided for under such terms and conditions, after the completion of the

   employment, if such terms and conditions prove to have been improvident in light of

   developments unanticipated at the time of the fixing of such terms and conditions.

          11.     Attached hereto and made a part hereof as Exhibit “B” is the Declaration of

   Kenneth Rayer, which supports the conclusion that no adverse interest exists, and that neither

   RERG, nor any member or associate thereof, has any material connections with any creditors or

   other parties in interest in this case, its respective attorneys, or the United States Trustee, and

   also has no relationship that causes a disqualification or actual conflict of interest. Accordingly,




                                                    2
   3321956-1
Case 18-13218 Doc 31 Filed 01/28/19 Entered 01/28/19 12:52:20 Main Document Page 3 of 7



   Mr. Rayer and RERG are “disinterested person(s)” as that term is defined in the Bankruptcy

   Code.


           WHEREFORE, the Trustee respectfully requests that he be authorized, pursuant to 11

    U.S.C. § 327(a) and 11 U.S.C. §1107(a), and in accordance with Rule 2014(a) of the Federal

    Rules of Bankruptcy Procedure, to employ Kenneth Rayer and RERG on the terms and

    conditions set forth herein.

                                                      Respectfully submitted,

                                                      CHAFFE McCALL, LLP
                                                      2300 Energy Centre
                                                      1100 Poydras Street
                                                      New Orleans, Louisiana 70163-2300
                                                      Telephone: (504) 585-7000
                                                      Fax: (504) 585-7075

                                                      By: /s/ Fernand L. Laudumiey, IV
                                                         David J. Messina, #18341
                                                         Fernand L. Laudumiey, IV, #24518
                                                    Attorneys for Barbara Rivera-Fulton, Trustee




                                                3
   3321956-1
Case 18-13218 Doc 31 Filed 01/28/19 Entered 01/28/19 12:52:20 Main Document Page 4 of 7



                                  CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing Ex Parte Application to Employ Real Estate

   Broker has this day been served by U.S. Mail, postage prepaid and properly addressed to the

   following:

   Office of the U.S. Trustee
   400 Poydras Street
   Suite 2110
   New Orleans, LA 70130

   Brian Joseph Domingue
   131 Rue Esplanade
   Slidell, LA 70461

   Wilbur J. (Bill) Babin, Jr.
   3027 Ridgelake Drive
   Metairie, LA 70002

          January 28, 2019.
                                                     By: /s/ Fernand L. Laudumiey, IV
                                                            Fernand L. Laudumiey, IV




                                                 4
   3321956-1
Case 18-13218 Doc 31 Filed 01/28/19 Entered 01/28/19 12:52:20 Main Document Page 5 of 7




                                                                  EXHIBIT "A"
Case 18-13218 Doc 31 Filed 01/28/19 Entered 01/28/19 12:52:20 Main Document Page 6 of 7
Case 18-13218 Doc 31 Filed 01/28/19 Entered 01/28/19 12:52:20 Main Document Page 7 of 7




                                                                    Exhibit B
